        Case 1:20-cr-00024-DLC Document 47 Filed 07/29/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                               CR 20–24–BLG–DLC

                      Plaintiff,

        vs.                                                    ORDER

 NICHOLAS JAMES IMHOFF,

                      Defendant.


      Before the Court is Defendant Nicholas James Imhoff’s Supplemental

Motion to Suppress. (Doc. 41.) The Court previously denied Imhoff’s first motion

to suppress (Doc. 38) following an evidentiary hearing, but it granted Imhoff leave

to file a supplemental motion provided that the motion raised novel and relevant

issues (39). Assuming that the supplemental motion meets these criteria, the Court

nonetheless denies the motion. Imhoff’s constitutional rights were not violated

when Trooper Erick Fetterhoff extended a traffic stop to conduct a dog sniff of

Imhoff’s rental vehicle.

      To avoid unnecessarily duplicating efforts, the Court incorporates the factual

findings, legal standards, and analysis set forth in its Order of July 9, 2020. (Doc.

41.) Now, as then, the Court finds that Trooper Fetterhoff “ha[d] a ‘particularized

and objective basis’ for suspecting legal wrongdoing” such that Imhoff’s continued


                                          1
           Case 1:20-cr-00024-DLC Document 47 Filed 07/29/20 Page 2 of 5



detention did not violate his constitutional rights. United States v. Arvizu, 534 U.S.

266, 273 (2002) (quoting United States v. Cortez, 449 U.S. 411, 417–418 (1981)).

      Imhoff submits, and the Court considers, three additional pieces of evidence:

(1) Trooper Fetterhoff’s police report, which the parties failed to provide prior to

the hearing (Doc. 41-1); (2) the Montana Highway Patrol’s policy regarding video

and audio recordings; and (3) the Montana Highway Patrol’s general code of

conduct. These documents do not alter the analysis set forth in the order denying

Imhoff’s first suppression motion.

      I.      Trooper Fetterhoff’s Police Report

      Imhoff argues that the police report describing the incident proves that

Trooper Fetterhoff did not extend the stop on the basis of the five-day, round-trip

rental contract, which the Court previously described as “[f]ar and away, the most

significant factor” in its reasonable suspicion determination. (Doc. 28 at 10.) The

Court disagrees for two reasons.

      First, the report demonstrates that Trooper Fetterhoff did, in fact, rely on the

rental contract. He wrote:

      I was provided a rental contract for the vehicle. The vehicle was a 5
      day rental from Las Vegas, from which Imhoff stated he was coming
      . . . . Imhoff stated he was ‘going back to work in North Dakota,
      working in the oilfield.’ From my experience, previous traffic stops of
      oilfield workers, and knowledge of the oilfield, a five day rental is not
      consistent with normal shift operation in the oilfield.




                                          2
         Case 1:20-cr-00024-DLC Document 47 Filed 07/29/20 Page 3 of 5



(Doc. 41-1 at 2.) Although Fetterhoff did not explicitly mention that the vehicle

was due back in Las Vegas at the end of the rental term, he certainly suggested as

much, as Fetterhoff noted the inconsistency between the contract and Imhoff’s

stated intention to stay in North Dakota for work. The Court therefore rejects

Imhoff’s contention that “the rental contract return date factor was created by

counsel for the Government in the briefing.” (Doc. 41 at 3.)

      Second, the reasonable suspicion test is not overly concerned with Trooper

Fetterhoff’s subjective thought process. “The principal components of a

determination of reasonable suspicion . . . will be the events which occurred

leading up to the stop . . . , and then the decision whether these historical facts,

viewed from the standpoint of an objectively reasonable police officer, amount to

reasonable suspicion . . . .” Ornelas v. United States, 517 U.S. 690, 696 (1996).

Here, the five-day, round-trip rental contract is a “historical fact[],” which, coupled

with the other facts known to Fetterhoff at the time of the stop, would suggest to an

“objectively reasonable police officer” that the driver of the vehicle was acting as a

courier. Id.

      II.      Video/Audio Recording Policy

      Imhoff next argues that Trooper Fetterhoff was not in compliance with the

Montana Highway Patrol’s video/audio recording policy because his interior

camera was not functional. Although the Court agrees that police officers should



                                           3
        Case 1:20-cr-00024-DLC Document 47 Filed 07/29/20 Page 4 of 5



record their official interactions with members of the public, the policy does not

affect its reasonable suspicion determination. The Court did not rely on

Fetterhoff’s credibility or Imhoff’s appearance in its prior order. Thus, even

assuming that Fetterhoff was out of compliance with the policy, noncompliance

would not translate to a finding that the stop was extended in violation of Imhoff’s

Fourth Amendment rights.

      III.   Code of Conduct

      Finally, Imhoff argues that Trooper Fetterhoff violated the Montana

Highway Patrol’s code of conduct by failing to keep his interior camera

“serviceable.” (Doc. 41 at 5 (quoting Doc. 41-3 at 5). Again, even assuming that

Fetterhoff violated policy, any such violation would not bear on the sole relevant

question of whether reasonable suspicion supported Imhoff’s extended detention.

      Having considered the argument and evidence supporting Imhoff’s

supplemental motion to suppress, the Court finds again that no Fourth Amendment

violation occurred.

      Accordingly, IT IS ORDERED that the Defendant’s Supplemental Motion to

Suppress (Doc. 41) is DENIED.




                                          4
 Case 1:20-cr-00024-DLC Document 47 Filed 07/29/20 Page 5 of 5



DATED this 29th day of July, 2020.




                                5
